Citation Nr: 0108473	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-07 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for sinusitis.  

2.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a skin disorder of the feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.  He also apparently served in the United States 
Air Force Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The RO, in an August 1996 rating decision, denied claims 
for service connection for sinusitis and a skin disorder of 
the feet.  The veteran was notified of that decision, and no 
timely disagreement was received.

2.  The additional evidence submitted since the August 1996 
RO decision is new, relevant, and directly relates to the 
claims of service connection for sinusitis and a skin 
disorder of the feet.


CONCLUSIONS OF LAW

1.  The August 1996 rating decision denying service 
connection for sinusitis and a skin disorder of the feet is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (2000).

2.  Evidence submitted to reopen the claims of entitlement to 
service connection for sinusitis and a skin disorder of the 
feet is new and material, and the claims are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that the June 1999 
rating decision did not find that new and material evidence 
had been presented to reopen the claims on appeal.  However, 
the November 1999 statement of the case found that new and 
material evidence had been submitted as regards both issues 
on appeal, and the RO proceeded to reopen the claims.  
Notwithstanding the RO's action, the Board is required to 
address the issue of whether new and material evidence has 
been submitted that would be sufficient to reopen the 
veteran's claim, prior to considering the claim on the 
merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 
F.3d 1380 (Fed.Cir.1996).  

Prior unappealed decisions of the RO are final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when determining whether the evidence is new and material, 
the VA must determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a) (2000) and if so, 
immediately upon reopening the claim, the VA must determine 
whether the VA's duty to assist under has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999).

Under § 3.156(a), new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 

Claims for service connection for sinusitis and a skin 
disorder of the feet were denied in an August 1996 rating 
decision.  At that time, the evidence included the veteran's 
claim, private medical records, and written statements 
prepared by the veteran and his wife.  The veteran was 
advised of this decision in September 1996 and did not 
appeal.  Thus, that decision was final.

In November 1997 the veteran filed the present claim to 
reopen.  Evidence submitted since the August 1996 decision 
includes additional written statements from the veteran and 
his wife; written statements from the veteran's siblings 
indicating that he had no medical problems prior to service 
but that since service he has had problems with infections of 
his feet, post-nasal drip, and frequent nose-blowing; 
testimony provided by the veteran and his wife during a 
November 1999 hearing before RO personnel; and written 
statements from several physicians.  Included in the written 
statements from physicians is a July 1999 letter from S. C. 
Foster, M.D., which noted that the veteran's exposure to high 
altitudes, severe cold and damp weather conditions, and 
inadequate shelter in service "may be a most likely 
contributing factor to his sinus problems."  Also included 
in the written statements is an August 1999 letter from H. A. 
Green, M.D., which noted that he was treating the veteran for 
onychomycosis and severe tinea pedis which was "at least as 
likely as not . . . contacted . . . during his service in the 
military."  The available service records confirm that the 
veteran served as a navigator in a bomb squadron in the 
European theater during World War II.

Thus, the new evidence includes medical statements which 
indicate that the veteran presently has a sinus disorder and 
a skin disorder of the feet and that these disorders are 
related to his period of military service.  The Board finds 
that the new evidence, particularly the statements of Drs. 
Foster and Green, by themselves or in connection with 
evidence previously assembled, are so significant that they 
must be considered in order to fairly decide the merits of 
the claims for service connection for sinusitis and a skin 
disorder of the feet.  Therefore, the Board finds that this 
evidence submitted in this case is both new and material, and 
serves to reopen the claims.  38 C.F.R. § 3.156(a) (2000).  
New and material evidence having been submitted, the veteran 
is entitled to have his claims considered de novo.  However, 
the Board finds that additional action by the RO is needed 
before the Board can proceed in adjudicating the appellant's 
claims on the merits.


ORDER

The veteran's claims for service connection for sinusitis and 
a skin disorder of the feet are reopened.  To this extent 
only, the appeal is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC. 16-92 (published 
at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The Board notes that the claims folder does not contain the 
veteran's service medical records.  Documentation in the file 
suggests that, in addition to active duty service during 
World War II, the veteran served in the United States Air 
Force Reserves until 1962.  Information from the National 
Personnel Records Center (NPRC) reveals that this is a fire-
related case, which means that if service medical records 
were stored at the NPRC facility at the time of a fire in 
July 1973.  During his personal hearing, the veteran 
testified that he had been treated for his skin disorder of 
the feet in 1942 at Camp Hood, Texas, as well as in 1944 when 
he was stationed in Italy.  He also testified that he may 
have been treated for his sinus problems in Italy.  

Where the claimant's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The 
VA adjudication procedure manual provides that alternate 
sources of evidence may be utilized in fire-related cases 
like this one.  See Veterans Benefits Administration Manual 
M21-1, Part III, § 4.25(c) (Change 41, July 12, 1995).  A 
non-exhaustive list of documents follows which could be 
substituted for service medical records in this case:  
statements from service medical personnel; "buddy" 
certificates or affidavits; employment physical examinations; 
medical evidence from hospitals, clinics and private 
physicians by which or by whom a veteran may have been 
treated, especially soon after service discharge; letters 
written during service; photographs taken during service; 
pharmacy prescription records; and insurance examinations.

The RO should make further efforts to develop all relevant 
private treatment records.  In this regard, the RO attempted 
to develop records that the veteran identified as pertinent 
to his sinusitis and skin disorder claims.  He is hereby 
notified that the RO received no response from Drs. Holub and 
Sevetsky.  Further, he is advised that Dr. Isaacson returned 
the VA's request for records without response.  The RO should 
inform the veteran whether it intends to make further efforts 
to develop those records.

The Board also finds that VA medical examinations should be 
requested.  The veteran is hereby notified that it is his 
responsibility to report for any examinations scheduled in 
connection with this REMAND and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claims.  38 C.F.R. § 3.655 (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to verify, 
through official channels, the dates, 
types, and character of the appellant's 
service in the United States Air Force 
Reserves.  Those channels should also be 
asked to clarify what periods of service 
were in the nature of active duty, active 
duty for training, or inactive duty 
training.  The information received 
should be associated with the claims 
folder, along with any service medical 
records from any period of Reserve 
service.  The efforts to obtain those 
records shall continue until the records 
are obtained unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.  The RO shall 
inform the veteran if the VA is unable to 
secure any of the relevant records 
sought.  This notification should 
identify the unobtainable records, 
briefly explain the VA's efforts to 
obtain the records, and describe any 
further action to be taken by the VA as 
regards the claim.

2.  The RO should provide the veteran 
with an opportunity to clarify his 
treatment for his sinus problems and his 
skin disorder of the feet in service 
using NA Forms 13055 and 13075, if 
appropriate.  Thereafter, provided the 
veteran has supplied the RO with 
supplementary information, another search 
for alternate service records, including 
morning reports, should be made.  The RO 
shall inform the veteran if the VA is 
unable to secure any of the relevant 
records sought.

3.  The RO should also contact the 
appellant and advise him that he may 
submit additional alternate evidence to 
support his contentions.  This evidence 
may include buddy certificates or 
affidavits and any letters written during 
service.  

4.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for sinusitis and a skin disorder of the 
feet that has not already been made part 
of the record, VA and non-VA, and should 
assist him in obtaining such evidence.  
In particular, the appellant is requested 
to adequately identify the Florida 
podiatrist, mentioned during his personal 
hearing, who treated his skin disorder of 
the feet prior to Dr. Green.  The 
appellant must adequately identify the 
records and provide any necessary 
authorization.  All attempts to obtain 
records which are ultimately not obtained 
should be documented.  If the RO, after 
making reasonable efforts, is unable to 
obtain any records sought, the RO shall 
notify the veteran that it is unable to 
obtain those records by identifying the 
records it is unable to obtain; 
explaining the efforts that it made to 
obtain those records; and describing any 
further action to be taken by the RO with 
respect to the claim.

5.  The RO should attempt to acquire, 
after obtaining any necessary 
authorization from the veteran:

a.  All pertinent treatment records 
dated since January 1999 from Dr. H. 
A. Green, Dermatology Associates, 
P.A. of the Palm Beaches, 200 Butler 
St., Suite 101, West Palm Beach, FL 
33407; and

b.  All pertinent treatment records 
dated since 1996 from Dr. S. C. 
Foster, 3918 Via Poinciana, Suite 
10, Lake Worth, FL 33467.

If the RO, after making reasonable 
efforts, is unable to obtain any of the 
records sought, the RO shall notify the 
claimant that it is unable to obtain 
those records by identifying the records 
it is unable to obtain; explaining the 
efforts that it made to obtain those 
records; and describing any further 
action to be taken by the RO with respect 
to the claim.

6.  The RO should explain to the veteran 
whether it will make any further efforts 
to obtain records from Drs. Holub, 
Sevetsky, and Isaacson.

7.  The veteran should be afforded the 
opportunity for a VA Compensation and 
Pension examination to identify the 
presence, nature, etiology and 
symptomatology of sinusitis.  All 
necessary testing should be accomplished.  
The veteran's claims folder must be 
furnished to the examiner in connection 
with the examination.  Following the 
examination, it is requested that the 
examiner render an opinion as to whether 
it is at least as likely as not that any 
sinusitis (if diagnosed) is related to 
service.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

8.  The veteran should be afforded the 
opportunity for a VA Compensation and 
Pension examination to identify the 
presence, nature, etiology and 
symptomatology of a skin disorder of the 
feet.  All necessary testing should be 
accomplished.  The veteran's claims 
folder must be furnished to the examiner 
in connection with the examination.  
Following the examination, it is 
requested that the examiner render an 
opinion as to whether it is at least as 
likely as not that any skin disorder of 
the feet (if diagnosed) is related to 
service.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

9.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

10.  If either of the benefits sought on 
appeal remain denied, the appellant and 
his representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



